      Case 1:17-cv-00365-DAE-AWA Document 302-3 Filed 01/28/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                    §
                                                 §
       Plaintiffs,                               §
                                                 §
vs.                                              §       Civil Action No. 1:17-cv-00365-DAE-AWA
                                                 §
GRANDE COMMUNICATIONS                            §
NETWORKS LLC,                                    §
                                                 §
       Defendant.                                §
                                                 §

                                              EXHIBIT 3

                                    STIPULATIONS OF FACT

         Pursuant to Local Rule 16(e)-3 and this Court’s Order Setting Jury Selection/Trial and

 Related Deadlines (Dkt. 275), Plaintiffs state that the parties have not agreed to stipulated facts at

 this time. In the event that the parties reach such stipulations, Plaintiffs will supplement this filing

 accordingly.

 Dated: January 28, 2020                        Respectfully submitted,

                                                By:      /s/ Andrew H. Bart
                                                Andrew H. Bart (admitted pro hac vice)
                                                Jacob L. Tracer (admitted pro hac vice)
                                                Jenner & Block
                                                919 Third Avenue
                                                New York, NY 10022
                                                Telephone: (212) 891-1600
                                                Facsimile: (212) 891-1699
                                                abart@jenner.com
                                                jtracer@jenner.com

                                                Jonathan E. Missner (admitted pro hac vice)
                                                Robert B. Gilmore (admitted pro hac vice)
                                                Philip J. O’Beirne (admitted pro hac vice)
                                                Michael A. Petrino (admitted pro hac vice)
                                                Kevin J. Attridge (admitted pro hac vice)
                                                Stein Mitchell Beato & Missner LLP


                                                     1
Case 1:17-cv-00365-DAE-AWA Document 302-3 Filed 01/28/20 Page 2 of 2




                              901 15th Street, N.W., Suite 700
                              Washington, DC 20005
                              Telephone: (202) 737-7777
                              Facsimile: (202) 296-8312
                              jmissner@steinmitchell.com
                              rgilmore@steinmitchell.com
                              pobeirne@steinmitchell.com
                              mpetrino@steinmitchell.com
                              kattridge@steinmitchell.com

                              Daniel C. Bitting (State Bar No. 02362480)
                              Paige A. Amstutz (State Bar No. 00796136)
                              Scott Douglass & McConnico LLP
                              303 Colorado Street, Suite 2400
                              Austin, TX 78701
                              Telephone: (512) 495-6300
                              Facsimile: (512) 495-6399
                              dbitting@scottdoug.com
                              pamstutz@scottdoug.com

                              Attorneys for Plaintiffs




                                  2
